



COURT OF APPEAL FOR ONTARIO

CITATION: Monk v. Farmers' Mutual Insurance Company
    (Lindsay), 2015 ONCA 911

DATE: 20151223

DOCKET: C59094

Feldman, Cronk and Huscroft JJ.A.

BETWEEN

Diana Lynn Monk

Plaintiff/Responding Party
    (Appellant)

and

Farmers
    Mutual Insurance Company (Lindsay) and Muskoka
    Insurance Brokers Ltd.

Defendants/Moving Parties (Respondents)

David A. Morin, for the appellant

Martin P. Forget, for the respondent Farmers Mutual
    Insurance Company (Lindsay)

Demetrios Yiokaris, for the respondent Muskoka Insurance
    Brokers Ltd.

Heard: May 6, 2015

On appeal from the order of Justice Edward J. Koke of the
    Superior Court of Justice, dated June 27, 2014, with reasons reported at (2014),
    37 C.C.L.I. (5th) 92 (Ont. S.C.).

Huscroft J.A.:

[1]

This is an appeal from the motion judges order granting
    summary judgment to the respondents and dismissing the appellants claims under
    a home insurance policy and against her insurance broker.

[2]

The appellant claimed under an insurance policy
    issued by the respondent, Farmers Mutual Insurance Company (Lindsay) (Farmers),
    for damage caused by a contractor in the course of, or as a result of,
    restoration work performed on the exterior of her home. The insurer relied on faulty
    workmanship and property being worked on exclusions in the policy to deny
    coverage.

[3]

The motion judge concluded that the faulty
    workmanship exclusion precludes claims for damage to the home caused both directly
    and indirectly by the contractor. Although the property being worked on
    exclusion specifically preserves coverage for indirect resulting damage, the
    motion judge concluded that it was trumped by the general faulty workmanship
    provision. The motion judge granted summary judgment to the respondent insurer
    Farmers and the respondent insurance broker, Muskoka Insurance Brokers Ltd.
    (Muskoka), and dismissed the appellants claim.

[4]

For the reasons that follow, I would allow the
    appeal, set aside the motion judges order and return the matter to Superior
    Court for determination in accordance with these reasons.

Background

[5]

The appellant contracted with Pleasantview Log
    Restoration Systems Inc. (Pleasantview) on June 27, 2008 to restore the
    exterior of her home in Bracebridge. The process involved the use of water, and
    Pleasantview was required under the terms of the contract to inspect and
    temporarily seal all areas where water might enter prior to commencing the
    restoration process.

[6]

Pleasantview concluded work on the project in
    November 2008. The appellant discovered damage to her carpeting, bedroom wall,
    and light fixtures at that time, and noticed additional damage in 2009 and 2010,
    including scratches and pockmarks on her windows and condensation inside the
    panes of her windows.

[7]

The appellants home was insured by the
    respondent Farmers. She purchased an all-risks Security Plus homeowners
    insurance policy through the respondent insurance broker, Muskoka.

[8]

The policy covered perils subject to the
    specified exclusions, two of which are relevant here. The first, under the
    heading Losses Excluded, provides as follows:

We do not insure:



2.

the cost of making good faulty material or workmanship;



[9]

The second exclusion, under the heading
    Property Excluded, provides as follows:

We do not insure loss or damage to:



4.

property



(ii) while being worked on, where the damage results from such
    process or work (but resulting damage to other insured property is covered);



The action

[10]

The appellant alleges that she contacted Muskoka
    to make a claim under her policy on three occasions (January 2009; around May
    2009; and January or February 2010), but was informed on each occasion that the
    damage was not covered by her policy. Muskoka denies that these three
    communications occurred.

[11]

The appellant visited Muskokas office on
    September 2, 2011 to inquire about making a claim. Muskoka agreed to contact
    Farmers and subsequently encouraged the appellant to contact Farmers directly.
    On September 8, 2011, the appellant received an email from Muskoka advising her
    that her claim had been denied.

[12]

On November 14, 2011, the appellant commenced an
    action against Farmers alleging breach of her contract of insurance and against
    Muskoka alleging breach of contract and breach of fiduciary duty. Her claim
    also alleged that Muskoka failed to advise her in a timely way that she had a
    valid claim against Farmers.

The motion for summary judgment

[13]

The respondents brought motions for summary
    judgment on two bases. First, Farmers and Muskoka argued that the appellants
    claim was for repair of faulty workmanship by Pleasantview and that liability
    for faulty workmanship is specifically excluded by the insurance policy. Second,
    Farmers argued that the appellants action was commenced more than two years following
    discovery of the damage and, as a result, is barred by operation of the
Limitations
    Act,

2002
,

S.O. 2002, c. 24, Sched. B.

[14]

The motion judge made a preliminary finding that
    the damage to the appellants home was caused, either directly or indirectly,
    by Pleasantviews failure to follow industry standard practices and to take the
    protective measures required by the contract. This finding was supported by a
    report prepared by Giffin Koerth Inc., an engineering firm retained by the
    appellant to assess and report on the damage to her home.

[15]

The engineering report did not determine what caused
    the window seals to fail but said that it was possibly the result of the
    contractors not masking the windows. The motion judge was unable to make a
    finding on what caused this failure.

[16]

The motion judge found that the faulty
    workmanship exclusion in the policy is clear and unambiguous and should,
    therefore, be given its plain and simple meaning. He interpreted the provision,
    at para. 43, as excluding both damage to the work which forms the subject
    matter of the contract, as well as damages resulting from faulty workmanship
    related to the work.

[17]

The motion judge said that it is common for
    insurance policies to include an exception for resulting damage in faulty
    workmanship exclusion provisions and found that the omission of such an
    exception from the faulty workmanship exclusion in the Farmers policy had to
    be regarded as intentional. He found, further, that neither the language of the
    policy nor any compelling policy reason supported reading a resulting damage
    exception into the faulty workmanship exclusion. As a result, the motion
    judge found that it was not necessary to determine whether the damage claimed was
    direct or indirect (resulting), as claims for both types of damage are excluded
    by the faulty workmanship exclusion.

[18]

The motion judge found that, even assuming the
    damage caused could properly be characterized as resulting damage, the coverage
    for resulting damage afforded by the exception to the property being worked on
    exclusion does not provide coverage for resulting damage caused by faulty
    workmanship. He reasoned that the terms of the faulty workmanship exclusion clearly
    exclude all damage resulting from faulty workmanship and therefore trump the
    exception for resulting damage in the property damage exclusion clause: [A]n
    exception to an exclusion cannot override the clear and unambiguous provisions
    of another general exclusion clause (at para. 47).

[19]

Given his finding on the faulty workmanship
    exclusion, it was not necessary for the motion judge to determine whether the
    appellants action is barred by the
Limitations Act
. The motion judge
    concluded that there were no issues requiring trial including against Muskoka,
    granted summary judgment to the respondents, and dismissed the appellants claim
    against them.

Issues

[20]

The main issue raised on this appeal is:

Did the motion judge
    err in concluding that the faulty workmanship exclusion also excludes resulting
    damage, even though it does not specifically so state?

Analysis

The standard of review

[21]

Following the hearing of the appeal, the panel
    invited the parties to make submissions concerning the standard of appellate
    review and, in particular, the applicability of the Supreme Court of Canadas
    decision in
Sattva Capital Corp. v. Creston Moly Corp
., 2014 SCC 53,
    [2014] 2 S.C.R. 633. We have received and reviewed those submissions.

[22]

This court has determined that the correctness
    standard of review applies to decisions interpreting standard form insurance
    contracts:
MacDonald v. Chicago Title Insurance Company of Canada
,
    2015 ONCA 842, at para. 41.

[23]

In this case, as in
MacDonald
, we are
    concerned with the interpretation of a standard form insurance contract. This
    is not a case in which the circumstances surrounding the contract are important
    to its interpretation, nor is it a case in which the interpretation of a
    contract has no impact beyond the parties to it. The respondents submission
    that the faulty workmanship provision in this contract is not standard across
    the insurance industry misses the point: it is standard to the many customers
    of the respondent Farmers who purchased the same policy and it should be
    interpreted consistently.

[24]

Accordingly, the standard of review is
    correctness.

The positions of the parties

[25]

The appellant argues that the faulty
    workmanship exclusion should be understood as applying only to the restoration
    work Pleasantview contracted to perform on the exterior of her home. She
    characterizes the damage to her home as resulting damage  damage that
resulted

from
Pleasantviews faulty
    workmanship rather than faulty workmanship
per se
 and argues that this
    damage is not excluded from coverage by the faulty workmanship exclusion.

[26]

The appellant submits that the policy is
    confusing and that it would not make sense for the policy to deny coverage for
    damage resulting from faulty workmanship given that the property being worked
    on exclusion and other policy exclusions specifically preserve coverage for
    resulting damage. Further, in an all-risks policy it would be improper to deny
    the appellant the very coverage she purchased by reading the faulty
    workmanship exclusion as also excluding coverage of resulting damage.

[27]

The respondents argue that the faulty
    workmanship exclusion is clear and unambiguous and that resulting damage is
    not exempted from its scope. The respondents add that there is no authority for
    the court to imply or infer a resulting damage exception in order to limit the
    scope of the faulty workmanship exclusion. They submit that Pleasantviews
    failure to seal and protect all areas of the building where moisture might
    enter, as required by the contract and by industry standards, constitutes
    faulty workmanship and is excluded from insurance coverage by the faulty
    workmanship exclusion.

The principles governing the
    interpretation of insurance contracts

[28]

The principles governing the interpretation of
    insurance contracts were summarized in
MacDonald
, at para. 66:

·

The

court

must

search

for

an

interpretation

from

the

whole

of

the contract

and

any relevant

surrounding

circumstances

that
    promotes the true intent and

reasonable

expectations

of

the

parties

at

the

time

of

entry

into

the
    contract;

·

Where

words

are

capable

of

two

or

more

meanings,

the

meaning

that

is
    more

reasonable

in

promoting

the

intention

of

the

parties

will

be

selected;

·

Ambiguities

will

be

construed

against

the

insurer

having

regard

to

the reasonable

expectations

of

the

parties;

·

An

interpretation

that will result in either

a

windfall

to

the

insurer

or an

unanticipated

recovery

to

the

insured

is to

be

avoided;

·

Coverage

provisions

are

to

be construed broadly, while exclusion clauses

are

to

be

construed

narrowly;

·

The

contract

of

insurance

should

be

interpreted

to

promote

a

reasonable
    commercial

result;

and

·

A

clause should

not

be

given

effect
    if to
do

so
would
nullify

the
coverage

provided

by

the

policy.
    [Citations omitted.]

The application of the principles

[29]

I reproduce here for convenience the policy
    provisions the respondent insurer relies on to deny coverage.

[30]

The faulty workmanship exclusion is found
    under the heading Losses Excluded, and provides:

We do not insure:



2.

the cost of making good faulty material or workmanship;



[31]

The property being worked on exclusion is found
    under the heading Property Excluded, and provides:

We do not insure loss or damage to:



4.

property



(ii) while being worked on, where the damage results from such
    process or work (but resulting damage to other insured property is covered);




[32]

As noted in
MacDonald
, clauses that
    exclude coverage are to be interpreted narrowly. Following this approach, it is
    not obvious that the faulty workmanship exclusion precludes coverage for
    resulting damage.

[33]

The motion judge considered that Pleasantview
    should be responsible for making good both direct and indirect damage that
    flowed from its work, and that insurers might reasonably wish to exclude
    coverage for resulting damage in order to avoid disputes about the nature of the
    damage caused.

[34]

This may be so, but it does not follow that the
    faulty workmanship exclusion of liability should be interpreted broadly to
    deny coverage the all-risks policy would otherwise provide. Insurers draft
    insurance policies knowing that exclusions of coverage will be interpreted
    narrowly and that ambiguity will be resolved in favour of the insured party. If
    an insurer wants to exclude particular coverage, especially for something as well-known
    as resulting damage, it should do so specifically rather than by implication.

[35]

The motion judge considered it significant that faulty
    workmanship exclusions in insurance policies typically include an exception
    for resulting damage, whereas the faulty workmanship exclusion in this policy
    does not. But even assuming that this is so, it is irrelevant to the proper
    interpretation of
this
insurance contract.

[36]

In my view, an interpretation of faulty
    workmanship that denies coverage for resulting damage is an overly broad
    interpretation of the exclusion clause. I would interpret the provision as excluding
    from coverage only direct damage and not the resulting damage flowing from
    faulty workmanship. It is not a matter of reading an exception into the
    exclusion, as the respondents submitted; it is a matter of interpreting the faulty
    workmanship exclusion narrowly in accordance with established principle.

[37]

If the faulty workmanship exclusion were
    interpreted as excluding coverage for resulting damage, a significant problem
    would arise: the two exclusion clauses at issue here would be in conflict. On
    one hand, the faulty workmanship exclusion would exclude claims for damage to
    property caused by faulty workmanship including resulting damage. On the other
    hand, the property being worked on exclusion would specifically preserve
    coverage for resulting damage to other insured property.

[38]

The motion judge recognized the conflict between
    the two exclusions but concluded that the faulty workmanship exclusion
    trumps the property being worked on exclusion. He attempted to reconcile
    the two exclusions by finding that the property being worked on exclusion preserves
    resulting damage coverage for a narrow range of events unrelated to faulty
    workmanship, such as damage caused by accident.

[39]

In my view, this is an overly narrow
    interpretation of the resulting damage exception. As already noted, coverage
    provisions are to be interpreted broadly and exclusions narrowly. Ambiguity is
    to be resolved in favour of the insured rather than the insurer in accordance
    with the
contra proferentem
doctrine:
Consolidated-Bathurst v.
    Mutual Boiler
, [1980] 1 S.C.R. 888, at pp. 899-900.

[40]

The motion judges suggestion that the absence
    of an exception for resulting damage from the faulty workmanship exclusion
    reflects Farmers intention not to provide coverage for such damage is
    misplaced. An insurers unilateral intention is not relevant to the
    interpretation of the insurance agreement. Nor is it appropriate to interpret
    the property being worked on exclusion in a manner that narrows the coverage
    that exclusion specifically preserves in order interpret the faulty
    workmanship exclusion as broadly as possible.

[41]

In my view, resulting damage to insured property
    is covered by the policy whether or not that damage is the result of faulty
    workmanship.

[42]

In light of this conclusion, the remaining
    question is whether, or to what extent, the appellants action is barred by
    operation of the
Limitations Act
. As I have said, for reasons he
    explained, the motion judge did not address this issue.

Conclusion

[43]

Accordingly, for the reasons given, I would allow
    the appeal, set aside the order of the motion judge, and return the question
    whether the appellants action is barred by reason of the
Limitations Act
to the motion judge for determination.

[44]

The appellant is entitled to her costs of the appeal and the
    motions.
If the parties are not able to agree, they may make
    brief three to four page submissions on costs to the Registrar of this court
    within 30 days of this decision.

Released: December 23, 2015

Grant Huscroft J.A.

I agree K. Feldman J.A.

I agree E.A. Cronk J.A.


